Citation Nr: 0006856	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-23 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978 as show by a DD Form 214 of record.  He also had 
16 years of prior active service as shown by the DD Form 214, 
the exact dates of which are unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1997 and June 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In the February 1997 rating decision, 
the RO denied an increased rating for service-connected 
hearing loss of the left ear.  In the June 1999 rating 
decision, the RO granted service connection for hearing loss 
in the right ear and denied an increased (compensable) rating 
for bilateral hearing loss.

A hearing was held on January 24, 2000, via video 
conferencing equipment connecting the Board with the Atlanta, 
Georgia, RO, before Bettina S. Callaway, a member of the 
Board who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who 
is rendering the determination in this case.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran argued in a September 1999 VA Form 646 and at the 
hearing before the Board in January 2000 that he should have 
been given a more contemporaneous audiological evaluation 
when the RO granted hearing loss in the right ear and then 
considered an increased (compensable) rating for bilateral 
hearing loss in June 1999 because the last audiological 
evaluation report then of record was one for an evaluation 
conducted in January 1997.  The Board agrees that the veteran 
should be afforded another audiological evaluation to check 
the current level of his hearing loss.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1991).  This duty to assist 
includes the duty to develop facts when the record before the 
Board is clearly inadequate.  EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board concludes that further assistance to the veteran is 
required.  Accordingly, the case is REMANDED to the RO for 
the following:  

1.  The RO should schedule the veteran 
for an audiological evaluation.

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
audiological evaluation has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

3.  The RO should readjudicate the claim 
for an increased (compensable) rating 
considering the evidence in its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




